EXHIBIT 10.12

 

Description of Changes to Non-Employee Director Compensation and Stock Ownership
Guidelines

 

On August 13, 2007, the 3M Company (the “Company”) Board of Directors, on the
recommendation of the Nominating and Governance Committee, approved changes in
the non-employees directors’ compensation effective October 1, 2007. The changes
provide that the cash portion of the annual retainer increases from $75,000 to
$85,000 and the portion of the annual retainer payable only in the Company’s
common stock increases from $95,000 to $120,000. The additional annual retainer
paid to committee chairs remains at $15,000. These changes are intended to keep
the directors’ compensation competitive. Other elements of directors’
compensation remain unchanged.

 

The following table shows compensation payable to non-employee directors before
and after this increase:

 

 

 

Before
Increase

 

After
Increase

 

Portion of the Annual Retainer Payable in Cash

 

$

75,000

 

$

85,000

 

Portion of the Annual Retainer Payable Only in Common Stock

 

$

95,000

 

$

120,000

 

Total Annual Retainer

 

$

170,000

 

$

205,000

 

 

 

 

 

 

 

Additional Annual Retainer for Committee Chairs

 

$

15,000

 

$

15,000

 

 

In addition, the Board has adopted new stock ownership guidelines, also
effective October 1, 2007, that provide that each director should retain the
stock portion of his or her annual retainer until the director leaves the Board.
The previous guidelines provided that each director should attain over his or
her three-year term a 3M stock investment position (including deferred stock
units) equal to two times the annual retainer.

 

--------------------------------------------------------------------------------